DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3, 4, 12, 13 objected to. Claims 3, 4, 12, and 13 depend from claims 1, 3, 10, and 12 respectively. Accordingly, each of claims 3, 4, 12, 13 reference limitations set forth in claims 1, 3, 10, and 12. The examiner requests that applicant amend claims 3, 4, 12, and 13 to add clarity to how the claims further limit the claims from which they depend. For example, the examiner recommends claim 3 and 12 be amended to read “wherein the persisting permissions step comprises . . . .”  (addition underlined). The examiner further recommends applicant amend claims 4 and 13 to read “wherein the receiving permissions step includes . . . .” (addition underlined). 
Claim Interpretation
In analyzing the validity of the current application, the Examiner construed two claim limitations: 
First, the examiner construes the language, as found in claim 1 for example, “persisting permissions” to mean that “permissions are somehow attached to the document in an optionally permanent fashion.” The specification does not specifically define the word “persist” or “persisting,” and the examiner did not find 
Second, the examiner construes the language, as found in claim 6 for example, “use license” according to the definition set forth in the specification. Accordingly, the examiner determines “use license” to mean “the information required by the client application to decide if a certain user can access a certain document and in accordance with which permissions.” Spec., [0024]. 
Claim Rejections - 35 USC § 101
Claims 1–19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

35 U.S.C. § 101 provides that “[w]hoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, on any new and useful improvement thereof, may obtain a patent therefor.”  35 U.S.C. § 101. Applications that claim laws of nature, natural phenomena, and abstract ideas are not eligible for patenting. Mayo Collaborative Servs. V. Prometheus Labs., 566 U.S. 66, 70 (2012) (citing Gottschalk v. Benson, 409 U.S. 63, 67 (1948)). To first, “determine whether the claims at issue are directed to one of those patent-ineligible concepts,” and, second, “consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent eligible application.”  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 217 (2014).
The PTO provides guidance to examiners for determining patent eligibility under 35 U.S.C. § 101. The guidance sets forth a two-step test. MPEP § 2106. At step 1, the examiner decides whether the claim is directed to a process, a machine, an article of manufacture, or a composition of matter. MPEP § 2106.03. If not, the examiner determines the claims as drafted ineligible for patenting. But if the claims are directed to one of the four statutory categories, the examiner proceeds to step 2A prong 1. MPEP § 2106.03. At step 2A prong 1, the examiner determines whether the claims recite an abstract idea, law of nature, or natural phenomenon. MPEP § 2106.04. Should the examiner determine the claims recite an abstract idea, law of nature, or natural phenomenon, the examiner progresses to prong 2 to determine whether the recited abstract idea, law of nature, or natural phenomenon is integrated into a practical application. MPEP § 2106.04. If it is not, the examiner moves finally to Step 2B and determines whether, individually and in combination, the limitations of claim 1 amount to simply more than the judicial exception. MPEP § 2106.05. 
The examiner determines claims 1–19 are ineligible for patenting under 35 U.S.C. § 101 as directed to the abstract idea of protecting access to a document. Furthermore, the examiner determines that the claims do not integrate guarding access to a document into a practical application and that the limitations do not, when considered individually and in combination, amount to significantly more than a judicial exception. 
Independent claims 1, 10, and 19 recite a method1 and are, therefore, directed to a process. Accordingly, the examiner proceeds to step 2 and analyzes the claim as a whole and by its limitations. Claim 1 recites: 

A method at a computing device for document rights management, the method comprising:
receiving, at the computing device, a document;
encrypting the document using a content key;
creating a header, the header including a document identifier and an identifier for the computing device;
persisting permissions for the document at the computing device; and
returning a stream comprised the encrypted document and the header.
At Step 2A, prong 1, claims 1, 10, and 19 are directed to the abstract idea of protecting access to a document. At a high level, Claim 1 recites: encrypting a document, creating permissions for a document, and packaging the encrypted document with other information into a digital stream. Essentially, this is the same as encrypting a document, labeling the document, setting permissions for the document, and placing it into an envelope. Encrypting, labeling, setting permissions, and placing a document into an envelope is a mental process, one that a human could perform in the mind or using pen and paper. See MPEP § 2106.04(a)(2). For example, humans have encrypted documents and protected 
At step 2A prong 2, the examiner determines that Applicant’s claimed invention does not integrate the abstract idea of protecting access to a document into a practical application. The Examiner determines the claims do not improve the functioning of a computer and, instead, use computer technology to solve a business problem.   
Additional to the abstract idea of encrypting, labeling, and placing a document into an envelope, Claim 1 recites “persisting permissions for the document at the computing device.” The examiner understands, by persisting permissions, Applicant means that, using a computer, permissions are somehow attached to the document in an optionally permanent fashion. The specification does not specifically define the word persist or persisting, but the general definition for persist is: “continue to exist; be prolonged.” Persist, OxfordLanguages, https://www.google.com/search?q=persisting&rlz=1C1GCEB_enUS911US911&oq=persisting&aqs=chrome.0.69i59l2j69i60l3j69i61j69i60.1617j0j1&sourceid=chrome&ie=UTF-8 (last visited Jan. 4, 2021).  Accordingly, the examiner determines that the permissions would somehow be given a prolonged existence with respect to the document. In other words, permissions would be somehow attached to the document in an optionally permanent fashion. Permissions might include “saving an unencrypted document, from sharing the document with others, from printing the document, from editing the document, from playing a file, from extracting documents, from executing certain documents.” Spec., [0059] (noting these “among other options”). 

At step 2B, the examiner determines whether, individually and in combination, the limitations of claim 1 amount to simply more than the judicial exception. For most of the same reasons offered at Step 2A prong 2, the examiner determines that when considered individually and in combination, the claims do not amount to more than the abstract idea of encrypting and packaging a document with permissions. The limitations individually and in combination do not affect the functioning of a computer and solve a business problem. 
Thus, the examiner determines that, individually and in combination, claim 1 simply amounts to the judicial exception. Claim 1, 10, and 19 are rejected under 35 U.S.C. § 101. 

Dependent claims 2 and 11, which depend from claim 1 and 10 respectively, further recite “wherein the content key comprises a seeded key created from a symmetric key at the computing device.” This additional limitation affects the way the document is encrypted. As such, the additional limitation is part 

Dependent claims 3 and 12, which depend from claim 1 and 10 respectively, further recite “wherein the persisting permissions comprises receiving permissions at the computing device for the document and storing the permissions in a database.” This additional limitation affects the persisting permissions limitation previously discussed individually, and in combination, with respect to claim 1. Accordingly, for the same reasons as set forth for claims 1 and 10, dependent claims 3 and 12 are rejected under 35 U.S.C. § 101. 

Dependent claims 4 and 13, which depend from claim 3 and 12 respectively, further recite “wherein the receiving permissions includes receiving a message containing the document identifier and the permissions.” Dependent claim 4 simply affects the way permissions are shared. This additional limitation, when considered individually and in combination with the other limitations, does not affect any change to technology and only addresses a business problem. Accordingly, for reasons similar to those set forth with respect to claims 1, 3, 10, and 12 dependent claims 4 and 13 are rejected under 35 U.S.C.§ 101. 

Dependent claims 5 and 14, which depend from claim 4 and 13 respectively, further recite “wherein the permissions are customized based on a document typed for the encrypted document.” The additional limitation of claim, when considered individually and in combination with the other limitations, address a business problem and do not affect the functioning of technology. 

Dependent claim 6 and 15, which depend from claims 1 and 10 respectively, further recite the following limitations2: 
receiving, at the computing device, a request for a use license for the encrypted document;
determining that the document includes persisted permissions;
creating a use license matching the persisted permissions; and
returning the use license.
The examiner determines that the limitations of claim 6 and 15, additional to those of claim 1 and 10, are directed to “creating a use license matching permissions.”  Creating a use license matching permissions is an abstract idea. Similar to claim 1’s abstract idea, creating a use license is something humans have done mentally with pen and paper.  For example, humans have issued security clearances that guard access to certain documents. Accordingly, the additional limitations are directed to a mental process. 
According to the specification, the examiner understands “use license” to mean “the information required by the client application to decide if a certain user can access a certain document and in accordance with which permissions.” Spec., [0024]. More simply put, the examiner understands the use license to control the permitted uses of the document. Spec., [0059] (“The user agent may then control the permitted uses of the document based on the use license.”). 
guarding access to a document into a practical application. Thus, for reasons similar to those set forth with respect to claim 1, claim 6 is rejected under 35 U.S.C. § 101. 
Dependent claims 7 and 16, which depend from claims 6 and 15 respectively, further disclose “wherein the use license is created using a one-time seeded key used to decrypt the encrypted document.” Similar to claims 2 and 11, the limitations of claims 7 and 16 adds encryption without, in anyway, affecting technology. As such, the additional limitation when considered individually or in combination with the limitations of claim 6, amounts to the judicial exception. Thus, for the same reasons set forth with respect to claims 6 and 15, dependent claims 7 and 16 are rejected under 35 U.S.C. § 101. 

Dependent claims 8 and 17, which depend from 7 and 16 respectively, further disclose “wherein the request for the use license includes a public key, and wherein the returning the use license includes encrypting the onetime seeded key with public key.” Claims 8 and 17 further define the encryption step of claim 7. Claim 8 solves a business problem and does not affect technology. When considered individually and in combination neither claims 8 nor 17 integrate an abstract idea into a practical application. Thus, for reasons similar to those set forth 

Dependent claims 9 and 18, which depend from claims 1 and 10 respectively, further disclose “wherein the receiving is from an Application Program Interface gateway.” Claims 9 and 18 simply add an interface for accomplishing the claimed steps. Claims 9 and 18 employ a computer to accomplish an abstract idea. Accordingly for reasons similar to claims 1 and 10, dependent claims 9 and 18 are rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1–19 are rejected under 35 U.S.C. § 103 as obvious over the single reference Garcia, Secured Data Format for Access Control, EP 1-320-020 (June 18, 2003).

For the most part, Garcia discloses each and every limitation of the current application. Garcia relates generally to “providing access control management to electronic data.”  But of particular importance to the current application is the structure of Garcia’s document once protected. 
Garcia contemplates that “a created document is caused to go through an encryption process that is preferably transparent to a user.” To accomplish this, Garcia’s preferred embodiment takes the form of a server module. Garcia’s server module “comprises an administration interface 506, an account manager 508, a user manager 518, and a rules manager 520” and an Administration interface 506. Garcia, [0098]. Accordingly, the steps Garcia teaches to protect access control to electronic data is performed by various facets of the server module. And since these steps are performed by various facets of Garcia’s server module, Applicant will note that Garcia does not describe some of the specific sending, receiving, and messaging steps recited in Applicant’s claims. Nevertheless, the examiner determines that these differences would have been obvious to one of ordinary skill in the art. Simply put, if tasked with building an operating version of Garcia’s server module, one of ordinary skill in the art would have understood the sending, 
Same as the current application, Garcia discloses a permissioned document encrypted with a seeded key and labeled with a header. And same as Applicant’s use license, Garcia discloses access rules that determine access to the encrypted document. Accordingly, the examiner finds Garcia to disclose the salient features of the application—any differences would have been obvious to one of ordinary skill in the art. 
The examiner now addresses applicant’s claims limitation-by-limitation.

Claims 1, 10, 19
Claims 1, 10, and 19 are the dependent claims. As discussed above in the eligibility rejection, the only differences between claims 1, 10, and 19 are that claim 1 discloses a method, claim 10 discloses a computing device, and claim 19 discloses a computer readable storage medium. Accordingly, the examiner discusses claim 1 as representative of the limitations set forth in claims 10 and 19. 
Regarding claim 1, Garcia teaches the following limitations:
receiving, at the computing device, a document;
Garcia teaches, for example, that “[i]n one setting, a secured document may be uploaded via the network 110 to a computing or 
Garcia teaches that “[a]fter the document 200 is created with an application or authoring tool (e.g., Microsoft WORD), upon an activation of a “Save,” “Save As” or “Close” command or automatic saving invoked by an operating system, the application itself, or an application that is previously registered with the server, the created document 200 is caused to undergo a securing process 201.” Garcia, [0050]. 
encrypting the document using a content key;
Garcia teaches that “the created document is encrypted or decrypted under the authoring application . . . . A key (referred to herein as a user key) to retrieve a file key to decrypt an encrypted document is associated with an access privilege.” Garcia, [0039]. 
creating a header, the header including a document identifier and an identifier for the computing device;
Garcia discloses a header 206. See Garcia, [0051]. Garcia’s header 222 includes a flag 227 and a security information block 226. Garcia, [0062]. Garcia’s “security information block 226 includes one or more user IDs 228, access rules 229, at least one file key 230 and other information 231.” Garcia, [0062]. Garcia explains that “[d]epending on an implementation, the other information 231 may be used to include other information facilitating a secure access to the encrypted document 224, the example may include version numbers or author identifier.” Garcia, [0062]. 
persisting permissions for the document at the computing device
Garcia discloses a rules manager 520 “configured to specify rules based on i) data types (e.g., Microsoft Word), ii) group users or individual, iii) applicable rights, and iv) duration of access rules.” Garcia, [0106]. Garcia teaches that “a set of rules is a policy,” and that “[s]imple policies are also embedded in the document and provide document specific policies.” Garcia, [0106]. Garcia further teaches that “polices [sic] are also downloaded and updated on the client computer.” Garcia, [0106]. 
returning a stream comprised the encrypted document and the header.
Garcia discloses a secured document 208 that “includes two parts, the document itself and the corresponding security information therefor, both are in encrypted form.” Garcia, [0053]. Security information block 226 is part of Garcia’s header 222. See Garcia, [0061].
 
Garcia discloses every step of the claimed method. Garcia, however, lacks one specific element of claim 1. As recited, claim 1 discloses that the header includes a document identifier and a computing device. Garcia discloses that the header may include a version number, which Examiner asserts is a document identifier, but Garcia does not specifically disclose that the header includes an identifier of the computing device. Garcia, [0062]. Nevertheless, a person of ordinary skill in the art would have found it obvious to include a computer identifier as part of the other information 
Garcia discloses that the header may include other information. Garcia, [0062]. Garcia explains that “[d]epending on an implementation, the other See Garcia, [0127]. If authentication could include authentication of a client machine, then a POSITA could foresee that including an identifier of the computing device would be useful to facilitating secure access to the encrypted document. It would have at least been obvious to try as including within the document header a computer identifier would have been a simple addition accomplished through ordinary programming and would have yielded predictable results.
For the reasons just discussed claims 1, 10, and 19 are rejected under 35 U.S.C. § 103 as obvious over Garcia. 
Claims 2 and 11
Claims 2 and 11 depend from claims 1 and 10 respectively but otherwise disclose the same limitations. Accordingly, the examiner addresses claim 2 as representative of claim 11.
Regarding claim 2, Garcia teaches the limitation additional to claim 1: 
wherein the content key comprises a seeded key created from a symmetric key at the computing device. Garcia teaches that document is encrypted with a file key. Garcia, [0050]. But apart from the file key, Garcia also teaches a user key. Garcia, [0028]. Garcia teaches that the user key “is another cipher key associated with or identifying a user or a group of users and can be used to obtain the file key.” Garcia, [0028]. According to Garcia, a “user key may be used to hide or encrypt the file key.”  

As Garcia teaches the additional limitation of claim 2, claims 2 and 11 are rejected under 35 U.S.C. § 103 as obvious over Garcia. 
Claims 3 and 12
Claims 3 and 12 depend from claims 1 and 10 respectively but otherwise disclose the same limitations. Accordingly, the examiner addresses claim 3 as representative of claim 12.
	Regarding claim 3, Garcia teaches the limitation additional to claim 1: 
wherein the persisting permissions comprises receiving permissions at the computing device for the document and storing the permissions in a database associated with the computing device. Garcia teaches access rules compiled into a policy. Garcia, [0106]. Garcia teaches that Policies are managed by the rules manager 520 and “are downloaded to the client machine during the login process (after the user is authenticated) and can be updated dynamically.”  Garcia, [0106]. Garcia further teaches that 
As Garcia teaches the additional limitation of claim 3, claims 3 and 12 are rejected under 35 U.S.C. § 103 as obvious over Garcia. 

Claims 4 and 13
Claims 4 and 13 depend from claims 3 and 12 respectively but otherwise disclose the same limitations. Accordingly, the examiner addresses claim 4 as representative of claim 13.
Regarding claim 4, Garcia teaches all but an obvious variation of the limitations set forth in claim 4. Claim 4 recites: 
The method of claim 3, wherein the receiving permissions includes receiving a message containing the document identifier and the permissions.

Rather than by message, Garcia sends permissions by embedding the permissions in the document’s header, which also includes a document identifier. Garcia discloses that, in “one embodiment, a header is received by a local server from a client and the access rules from the header are retrieved.” Garcia, [0106]. Garcia’s header 222 includes a flag 227 and a security information block 226. Garcia, [0062]. Garcia’s “security information block 226 includes one or more user IDs 228, access rules 229, at least one file key 230 and other information 231.” Garcia, [0062]. Garcia explains that “[d]epending on an implementation, the other information 231 may be used to include other information facilitating a secure version numbers or author identifier.” Garcia, [0062].
A person of ordinary skill in the art would have found it obvious to send the contents of Garcia’s header as a message. Garcia operates on a server, which is designed to communicate amongst different features. Altering Garcia to send the contents of Garcia’s header as a message would therefore only require additional programming. Doing so would also yield predictable results. If the contents of Garcia’s header were instead sent in a message, then the contents of Garcia’s header would be sent in a message. 
For the reasons just discussed, claims 4 and 13 are rejected under 35 U.S.C. § 103 as obvious over Garcia. 
Claims 5 and 14
Claims 5 and 14 depend from claims 4 and 13 respectively but otherwise disclose the same limitations. Accordingly, the examiner addresses claim 5 as representative of claim 14.
Regarding claim 5, Garcia discloses the limitation additional to claim 4. 
Wherein the permissions are customized based on a document type for the encrypted document. For example, Garcia discloses a rules manager 520 that “is configured to specify rules based on i) data types (e.g., Microsoft Word), ii) group users or individual, iii) applicable rights, and iv) duration of access rules.” Garcia, [0106]. 

As Garcia teaches the additional limitation of claim 5, claims 5 and 14 are rejected under 35 U.S.C. § 103 as obvious over Garcia. 

Claims 6 and 15
	Claims 6 and 15 depend from claims 1 and 10 respectively but otherwise disclose the same limitations. Accordingly, the examiner addresses claims 6 and 15 together as represented by claim 6. 
	Regarding claim 6, Garcia teaches the salient limitations. Garcia teaches: 
Creating a use license matching the persisted permission. Garcia discloses access rules that read on the Applicant’s use license. The applicant defines use license as “the information required by the client application to decide if a certain user can access a certain document and in accordance with which permissions.” Spec., [0024]. More simply put, the use license controls the permitted uses of the document. Spec., [0059] (“The user agent may then control the permitted uses of the document based on the use license.”). This reads like Garcia’s access rules. Garcia discloses access rules defined as “flags or designated permits to limit what a user can do with a secured file or secured document. . . . In some cases, the access rules may be extensible by a user with appropriate access privilege.” Spec., [0030]. 
Returning the use license. According to Garcia’s invention, “[a] set of access rules 204 for the document 200 is received and associated with a header 206.” Garcia, [0051]. In one embodiment, the access rules are included in the header as part of the security information block. Garcia, [0051, 62] (““[S]ecurity information block 226 includes one or more user 

As just demonstrated, Garcia teaches the generating and returning the use license portions of Applicant’s claim 6. However, Garcia does not expressly teach the requesting and generating steps of Applicant’s claim 6. Garcia’s preferred embodiment takes the form of a server module, and as such, preferably performs operations transparently. Garcia, [0039]. Garcia’s server module “comprises an administration interface 506, an account manager 508, a user manager 518, and a rules manager 520” and an Administration interface 506. Garcia, [0098]. The steps Garcia teaches that send access rules is performed by various facets of the server module. And since these steps are performed by various facets of Garcia’s server module, Applicant will note that Garcia does not articulate some of the specific steps such as claim 6’s “receiving, . . . , a request for a use license . . .” and “determining that the document includes persisted permissions.” Nevertheless, the Examiner determines that these steps are either functions inherent in Garcia’s system or would have been obvious to a POSITA to include. 
In the first instance, the Examiner determines the steps of requesting a use license and determining that a document contains permissions inherent to Garcia. Regarding the requesting step, a person of ordinary skill in the art would recognize See Garcia, [0100] (“[T]he account manager 508 authenticates a user . . . and also determines if the user can access secured documents from the location the user is currently at.”). Garcia, [0100]. Additionally, in FIG. 4B, Garcia shows that after the user key is activated, the account manager 508 “gather[s] the access rules.” Garcia, FIG. 4B. This triggering event would amount to a request for Garcia’s Access Rules. Regarding the determining permissions steps, a person of ordinary skill in the art would recognize that if Garcia’s system is to determine that Access Rules are needed, it must first be able to determine that the Document has need for them; in other words, that restricted permissions exist for the Document. 
In the second instance, the Examiner determines that it would have been obvious to breakout the steps of Garcia such that different components must communicate with each other. That one component might need to request from another that Garcia’s Access Rules be generated and that one of those or another component would need to determine the document’s mandated permissions in order to ultimately generate Garcia’s Access Rules. A person of ordinary skill in the art would understand that this modification could be easily accomplished 
Accordingly for the reasons just discussed, the examiner rejects claims 6 and 15 under 35 U.S.C. § 103 as obvious over Garcia. 
Claims 7 and 16
Claims 7 and 16 depend from claims 6 and 15 respectively but otherwise disclose the same limitations. Accordingly, the examiner addresses claim 7 as representative of claim 16.
Regarding claim 7, Garcia discloses the limitation additional to claim 6. 
wherein the use license is created using a one-time seeded key used to decrypt the encrypted document. According to Garcia’s invention, “[a] set of access rules 204 for the document 200 is received and associated with a header 206.” Garcia, [0051]. In one embodiment, the access rules are included in the header as part of the security information block. Garcia, [0051, 62] (““[S]ecurity information block 226 includes one or more user IDs 228, access rules 229, at least one file key 230 and other information 231.”). Accordingly, the access rules, along with the file key, are encrypted within the header. Garcia, [0065] (“To ensure that the security information or the header (if no flag is implemented) is not readily revealed, the header itself is encrypted with a cipher.”). And depending on the implementation, the cipher for Garcia’s header “may or may not be identical to the one used for the document.” Garcia, [0065]. But according to Garcia’s spec., the cipher could also be “user keys (e.g., private and public keys).” Garcia, [0066, 0100–01] (“According to 

As Garcia teaches the additional limitation of claim 7, claims 7 and 16 are rejected under 35 U.S.C. § 103 as obvious over Garcia. 

Claims 8 and 17
Claims 8 and 17 depend from claims 7 and 16 respectively but otherwise disclose the same limitations. Accordingly, the examiner addresses claim 8 as representative of claim 17.
	Regarding claim 8, Garcia discloses the two limitations additional to claim 7:
wherein the request for the use license includes a public key. Recall from the examiner’s discussion of claim 6 that Garcia’s Account manager inherently requests the use license. See, e.g., Garcia, [0100] (“[T]he account manager 508 authenticates a user . . . and also determines if the user can access secured documents from the location the user is currently at.”); see also id., FIG. 4B (depicting that after the user key is activated, the account manager 508 “gather[s] the access rules”). Garcia’s Account manager also generates the user key, which can be a public key. According to Garcia the user key is activated, either newly generated or from storage, in response to authentication performed by the Account manager 508. Garcia, [0093, 
“wherein the returning the use license includes encrypting the onetime seeded key with public key.” Again, considering Garcia’s access rules equivalent to applicant’s use license, the examiner previously demonstrated for claim 7 that Garcia discloses encrypting the access rules as part of the header, where the header is further encrypted either by the same key or by a user key. 
As Garcia teaches the additional limitation of claim 8, claims 8 and 17 are rejected under 35 U.S.C. § 103 as obvious over Garcia. 

Claims 9 and 18
Claims 9 and 18 depend from claims 1 and 10 respectively but otherwise disclose the same limitations. Accordingly, the examiner addresses claim 9 as representative of claim 18.
Regarding claim 9, Garcia discloses the limitation of claim 9 additional to 1. 
wherein the receiving is from an Application Program Interface gateway. Garcia discloses for example that “[i]n operation, a user selects a secured 
As Garcia teaches the additional limitation of claim 9, claims 9 and 18 are rejected under 35 U.S.C. § 103 as obvious over Garcia.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Flory, Method, System, and Apparatus for the Management of the Electronic Files, U.S. Pub. No. 2007/0150299 (June 28, 2007) is cited for its disclosure of sending an encrypted document with permissions.
Pathak, Digital Rights Management System Implemented on a Scanner, U.S. Pat. No. 9,355,226 (May 31, 2016) is cited for its disclosure of sending an encrypted document with permissions. Notably, Pathak completes the document securing steps at a scanner interface, and accordingly requires communications with a server to perform some of the securing steps. Pathak’s encrypted document, similarly to Garcia, includes a document ID embedded in the document as part of its metadata. Pathak’s scanner generates an 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY MICHAEL COOTS whose telephone number is (571)270-7002. The examiner can normally be reached on M-F 9:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR 



/Z.M.C./
Examiner, Art Unit 3685                                                                                                                                                                                              
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Independent claim 10 recites a computer system designed to carry out the same steps as claim 1 and is, therefore, technically directed to a machine.  Likewise, Independent claim 19 recites a computer readable storage medium and is, therefore, technically directed to an article of manufacture.  But with these two exceptions, claims 10 and 19 are determined ineligible under 35 U.S.C. § 101 for the same reasons as for claim 1.  Accordingly, the examiner has chosen to address claims 1, 10 and 19 together. 
        2 The language of claim 15 differs slightly from claim 6.  For example, claim 15 recites “receive a request” instead of “receiving a request.”